Exhibit 10.282

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”), made as of the 16th day of
September, 2011, by and between Pharmaceutical Product Development, Inc. and its
subsidiaries and affiliates (collectively, “PPD”) and Raymond H. Hill
(“Employee”).

WHEREAS, Employee and PPD entered into that certain Employment Agreement of even
date herewith and, in connection therewith, PPD desires to provide the severance
benefits hereinafter described in the event of a “Change in Control”, as
hereinafter defined, of PPD.

NOW, THEREFORE, it is agreed as follows:

1. Definitions

1.01 “AFR” means the interest rate determined under Section 1274 of the Code.

1.02 “Base Amount” shall have the meaning set forth and shall be determined as
provided in Section 280G of the Code.

1.03 “Change in Control” means (i) a change of control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), provided that such a Change in Control shall be deemed to have occurred
if any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of PPD representing 50% or more of the combined voting power of PPD’s
then outstanding securities; (ii) a sale of substantially all of the assets of
PPD; or (iii) a liquidation of PPD.

1.04 “Constructive Termination” means a termination of Employee’s employment by
PPD during the Covered Period initiated by Employee after (i) a substantial
diminution or alteration in the duties of Employee (it being understood that
being CEO of the Company under different ownership or capital structure, or as a
private company, is not a substantial diminution or alteration in duties),
(ii) a reduction by PPD in Employee’s base salary in effect on the date of the
Change in Control, (iii) the relocation of Employee’s primary work location to a
location that is more than twenty-five (25) miles from Employee’s primary work
location prior to the Change in Control or (iv) a material breach of the
Employment Agreement of even date herewith between Employee and the Company.
Constructive Termination specifically does not include termination of Employee
by reason of death, Disability or retirement at or after age 65. Employee shall
give PPD written notice of a Constructive Termination, which notice shall
provide a brief description of the circumstances which Employee asserts gives
rise to a right of Constructive Termination, and PPD shall have ten (10) days
from receipt of said notice within which to remedy said circumstances.



--------------------------------------------------------------------------------

1.05 “Covered Payment” means the amounts and benefits paid to Employee pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Employee by PPD.

1.06 “Covered Period” means the time period commencing on the date of and
coincident with a Change of Control and ending one year thereafter.

1.07 “Disability” means the inability of Employee to perform his assigned duties
for PPD with or without a reasonable accommodation for a period of three
(3) months due to Employee’s physical or mental illness as determined by a
reputable medical doctor.

1.08 “Effective Date” means the date on which that certain Employment Agreement
of even date herewith between PPD and Employee becomes effective pursuant to the
terms thereof.

1.09 “Excess Parachute Payment” shall have the meaning set forth and shall be
determined as provided in Section 280G of the Code.

1.10 “Excise Tax” shall mean the tax imposed under Section 4999 of the Code on
an Excess Parachute Payment.

1.11 “Executive Consultant” shall mean the executive compensation or comparable
consultant used from time to time by PPD in designing its compensation program
for executive and senior management employees of PPD; provided, however, that in
its sole discretion PPD may at any time designate its independent auditors as
its Executive Consultant for the purpose of performing any calculations required
under Section 2.05 of this Agreement.

1.12 “Final Determination” means a final determination by a court of competent
jurisdiction or a proceeding of the Internal Revenue Service or its successor
agency.

1.13 “First Period” means the twelve-month period ending on the Termination
Date.

1.14 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
heretofore or hereafter amended, and any successor code. References in this
agreement to specific sections of the Code shall also include any successor
sections.

1.15 “Parachute Payments” shall have the meaning set forth and shall be
determined as provided in Section 280G of the Code.

 

2



--------------------------------------------------------------------------------

1.16 “Payment Cap” means the maximum amount which may be paid to Employee under
the terms of this Agreement without subjecting Employee to the Excise Tax.

1.17 “Payment Date” means the date thirty (30) days following the Termination
Date.

1.18 “Stock Awards” means Employee’s outstanding awards of PPD non-qualified
stock options or restricted stock as of the Termination Date.

1.19 “Termination for Cause” means (i) an act or acts involving fraud,
embezzlement or theft from PPD, (ii) Employee’s willful and repeated failure to
follow directions of the Board of Directors that continues for at least ten
(10) days following written notice of the Board of Directors of such failure to
follow directions, or (iii) termination for cause as defined in and made
pursuant to a then effective employment agreement, if any, between Employee and
PPD.

1.20 “Termination Date” means the date on which Employee’s employment is
terminated such that Employee is entitled to the compensation and benefits
provided for in Section 2 of this Agreement.

2. Compensation Upon Change of Control. This Agreement shall become effective on
the Effective Date. If during the Covered Period (i) PPD terminates Employee’s
employment for reason other than Termination for Cause or (ii) Employee’s
employment is terminated by reason of Constructive Termination, Employee shall,
subject to signing a separation agreement and general release of claims in favor
of the Company substantially in the form set out in attached Exhibit 1 to this
Agreement, modified as necessary so as to be fully enforceable under current
applicable law, be entitled to the following compensation and benefits:

2.01 Base Salary and Bonus. PPD shall pay Employee an amount equal to two and
ninety-nine one hundredths (2.99) times the sum of Employee’s (i) base salary
for the First Period (determined as if Employee was employed for the entire
First Period if employed for less than the First Period) and (ii) the greater of
(x) Employee’s target bonus under the PPD incentive cash bonus plan in which
Employee is eligible to participate immediately prior to the Termination Date or
(y) the average of the cash bonuses received in the First Period and in the
twelve-month period immediately preceding the First Period, said amount to be
paid on the Payment Date.

2.02 Unpaid and Deferred Compensation. PPD shall pay Employee any bonus or
deferred compensation (whether in the form of cash, stock or otherwise) accrued
but unpaid as of the Termination Date, said sum to be paid on the Payment Date.

 

3



--------------------------------------------------------------------------------

2.03 Benefits.

a. Group Term Life and AD&D Insurance. PPD shall reimburse Employee for premiums
if Employee elects to port the group term life and accidental death and
dismemberment insurance to an individual policy by returning the portability
election forms to the insurance carrier within thirty (30) days from the
Termination Date. However, PPD’s reimbursement obligations under this subsection
shall terminate if and when Employee becomes eligible after the Termination Date
for similar coverage under another employer’s plan or 24 months from termination
whichever happens sooner.

b. Healthcare Coverage (Medical, Dental and Vision). For two (2) years after the
Termination Date, PPD shall make available to Employee coverage under the PPD
healthcare plan (Medical, Dental and Vision) that covered the Employee
immediately prior to the Termination Date, provided that Employee pays the full
monthly premium for each month of coverage in accordance with the procedures
applicable to the payment of COBRA premiums as set forth in Code section 4980B
and the regulations thereunder (“COBRA guidance”). For purposes of clarity, the
two (2) years of coverage will be provided under the PPD plan and includes the
full period of coverage mandated by COBRA guidance, plus any additional period
of coverage to provide a total of two (2) years of coverage. The full monthly
premium payable by the Employee for the PPD health plan shall be the COBRA
premium in effect for each month (or an amount equal to what the COBRA premium
would be if COBRA were still mandated for the period after the period of
mandated COBRA) as determined by PPD in accordance with COBRA guidance. Failure
of Employee to pay the premium in a timely manner (as determined under COBRA
guidance) shall result in permanent loss of coverage. In addition for so long as
Employee pays the premium for healthcare coverage, PPD shall pay him an amount
equal to two (2) times the difference between the full COBRA premium and the
amount that Employee would have paid for such coverage if Employee had the
coverage as an employee of PPD (rather than as a former employee). Payment of
such amount shall be made quarterly, and such amount shall be fully taxable as
compensation income subject to tax and other required withholdings. However,
PPD’s obligations under this subsection shall terminate if and when Employee
becomes eligible after the Termination Date for substantially comparable
coverage under another employer’s healthcare plan.

2.04 Stock Awards. Employee expressly understands that should a Change in
Control occur within twelve months of the Effective Date, Employee will be
required to contribute the Stock Awards to effect any such transaction, and in
such event Employee will not receive any consideration in respect thereof upon a
termination of his employment during the Covered Period. In any other
circumstance, notwithstanding anything to the contrary in any agreement for
Stock Awards, (i) all unvested shares underlying Stock Awards granted more than
six months prior to the Termination Date shall become fully vested as of the
Termination Date, and (ii) Employee shall continue to

 

4



--------------------------------------------------------------------------------

be treated under each award agreement evidencing a Stock Award as if Employee
was an employee of PPD until the first to occur of (x) the third anniversary of
the Termination Date, or (y) the expiration of the exercise period provided for
therein; provided, however, in the event of Employee’s death or his disability
(as disability is defined in the award agreement) after the Termination Date,
the time for exercise after death or such disability prescribed in the award
agreement shall apply. The provisions of this Section 2.04 shall also apply to
any and all substitute awards for nonqualified stock options and restricted
stock granted to Employee in exchange for Stock Awards to which this section
applies.

2.05 Limitation on Payments.

a. Application of Section 2.05. If a Covered Payment hereunder would be an
Excess Parachute Payment and would thereby subject Employee to the Excise Tax,
the provisions of this Section 2.05 shall apply to determine the amounts payable
to Employee pursuant to this Agreement.

b. Calculation of Benefits. At least fifteen (15) days prior to the Payment
Date, PPD shall notify Employee of the aggregate present value of all amounts
and benefits to which Employee would be entitled under this Agreement and any
other plan, program or arrangement with PPD as of the Termination Date, together
with the projected maximum payments, determined as of such Date of Termination,
that could be paid without Employee being subject to the Excise Tax.

c. Imposition of Payment Cap. If (i) the aggregate value of all amounts and
benefits to which Employee would be entitled under this Agreement and any other
plan, program or arrangement with PPD exceeds the amount which can be paid to
Employee without Employee incurring an Excise Tax and (ii) Employee would
receive a greater net after-tax amount (taking into account all applicable taxes
payable by Employee, including an Excise Tax) by applying the limitation
contained in this Section 2.05(c), then the amounts otherwise payable to
Employee under this Section 2 shall be reduced to an amount equal to the Payment
Cap. If Employee receives reduced payments and benefits hereunder, Employee
shall have the right to designate which of the payments and benefits otherwise
provided for in this Agreement that Employee will receive in connection with the
application of the Payment Cap.

d. Application of Code Section 280G. The Executive Consultant shall determine
whether any part of the Covered Payment will be subject to the Excise Tax and
the amount of such Excise Tax. For purposes of such determination, the Executive
Consultant shall take into consideration and be guided by the following:

(i) such Covered Payment will be treated as Parachute Payments and all Parachute
Payments in excess of the Base Amount shall be treated as subject to the Excise
Tax, unless and except to the extent that in the good faith judgment of the
Executive Consultant, PPD has a reasonable basis to conclude that such Covered
Payment, in whole or in part, either do not constitute Parachute Payments or
represent reasonable compensation for personal services actually rendered
(within the meaning of Section 280G of the Code) in excess of the Base Amount,
or such Parachute Payments are otherwise not subject to the Excise Tax, and

 

5



--------------------------------------------------------------------------------

(ii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Executive Consultant in accordance with the principles of
Section 280G of the Code.

(e) Applicable Tax Rates. For purposes of determining whether Employee would
receive a greater net after-tax benefit if the amounts payable under this
Agreement are reduced in accordance with Section 2.05(c), Employee shall be
deemed to pay:

(i) federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and

(ii) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year; provided, however, that Employee may
request that such determination be made based on Employee’s individual tax
circumstances, which shall govern such determination so long as Employee
provides to the Executive Consultant such information and documents as the
Executive Consultant shall reasonably request to determine such individual
circumstances.

(f) Adjustments in Respect to Payment Cap.

(i) If Employee receives reduced payments and benefits under Section 2.05 or if
Section 2.05 is determined not to be applicable to Employee because the
Executive Consultant concludes that Employee is not subject to any Excise Tax,
and it is established pursuant to a Final Determination that, notwithstanding
the good faith of Employee and PPD in applying the terms of this Agreement, the
aggregate Parachute Payments paid to Employee or for Employee’s benefit are in
an amount that would result in Employee being subject to an Excise Tax and
Employee would still be subject to the Payment Cap under the provisions of
Section 2.05(c), then the amount in excess of the Payment Cap shall be deemed
for all purposes to be a loan to Employee made on the date of the receipt of
such excess payment, which Employee shall have an obligation to repay to PPD on
demand, together with interest at the AFR, from the date of the payment
hereunder to the date of repayment by Employee.

(ii) If Section 2.05 is not applied to reduce Employee’s entitlements under this
Section 2 because the Executive Consultant determines that Employee would not
receive a greater net after-tax benefit by applying Section 2.05 and it is
established pursuant to a Final Determination that, notwithstanding the good
faith of Employee and PPD in applying the terms of this Agreement, Employee
would have received a greater net after-tax benefit by subjecting Employee’s
payments and benefits

 

6



--------------------------------------------------------------------------------

hereunder to the Payment Cap, then the aggregate Parachute Payments paid to
Employee or for Employee’s benefit in excess of the Payment Cap shall be deemed
for all purposes a loan to Employee made on the date of receipt of such excess
payments, which Employee shall have an obligation to repay to PPD on demand,
together with interest at the AFR, from the date of payment hereunder to the
date of repayment by Employee.

(iii) If Employee receives reduced payments and benefits by reason of this
Section 2.05 and it is established pursuant to a Final Determination that
Employee could have received a greater amount without exceeding the Payment Cap,
then PPD shall promptly thereafter pay Employee the aggregate additional amount
which could have been paid without exceeding the Payment Cap, together with
interest on such amount at the AFR, from the original payment due date to the
date of actual payment by PPD.

3. Miscellaneous.

3.01 Successor-in-Interest. PPD will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of PPD, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
PPD would be required to perform it if no succession had taken place.

3.02 Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executives,
administrators, successors, heirs, distributees, devisees and legatees.

3.03 Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
given (i) by certified mail, return receipt requested, postage prepaid, (ii) by
personal delivery or (iii) by recognized overnight carrier, and shall be deemed
received when actually received. Notices shall be addressed as follows:

 

If to PPD:    Pharmaceutical Product Development, Inc.    929 North Front Street
   Wilmington, North Carolina 28401    Attention: Executive Chairman If to
Employee:    Raymond H. Hill    929 North Front Street    Wilmington, NC 28401

Either party hereto may change the notice address by giving notice thereof in
the manner provided for herein.

3.04 Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any provision or condition of this

 

7



--------------------------------------------------------------------------------

Agreement to be performed by such other party shall be deemed a subsequent
waiver of the same or similar provisions or conditions. The failure of any party
at any time to require performance by any other party of any provision hereof or
to resort to any remedy provided herein or at law or in equity shall in no way
affect the right of such party to require such performance or to resort to such
remedy at any time thereafter, nor shall the waiver by any party of a breach of
any of the provisions hereof be deemed to be a waiver of any subsequent breach
of such provisions. No such waiver shall be effective unless in writing and
signed by the party against whom such waiver is sought to be enforced.

3.05 Entire Agreement. No agreements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter hereof have been made
by either party which are not set forth expressly in this agreement, and this
Agreement supersedes and replaces in its entirety all prior agreements and
representations, expressed, implied, oral or otherwise, made by PPD to or with
Employee with respect to the subject matter hereof.

3.06 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of North Carolina.

3.07 Unenforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

3.08 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

3.09 Headings. Headings used in this Agreement are for convenience only and
shall not be used to construe or interpret this Agreement.

3.10 Enforcement by Employee. All legal expenses incurred by Employee in the
successful enforcement of any of the terms of this Agreement shall be paid by
PPD.

3.11 409A.

(a) It is intended that this Agreement and the payments hereunder will not be
considered to constitute in whole or in part payments from a nonqualified
deferred compensation plan within the meaning of Code section 409A and the
Treasury Regulations and guidance promulgated thereunder (collectively, “Section
409A”) and so will be exempt from the requirements of Section 409A, and the
Agreement shall be interpreted to that end to the fullest extent
possible. However, in the event that any payment or benefit (or portion thereof)
provided pursuant to this Agreement is nonetheless determined to be paid from a
nonqualified deferred compensation plan subject to Section 409A, the applicable
terms of this Agreement shall be interpreted in a manner that complies with
Section 409A to the fullest extent possible.

 

8



--------------------------------------------------------------------------------

(b) Any payment due under the Agreement of nonqualified deferred compensation
within the meaning of Section 409A that is payable on termination of employment
(or similar term) shall be delayed until the Employee also has a “separation
from service” within the meaning of Section 409A.

(c) For purposes of Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement (including payments under
Section 2.02 hereof) shall be treated as a right to receive a series of separate
and distinct payments. Further, if an amount to be paid to the Employee under
the Agreement on account of his “separation from service” while the Employee is
a “specified employee” is an amount payable under a “nonqualified deferred
compensation plan” (as those terms are defined under Section 409A), any such
payments that would otherwise be paid within 6 months after such separation from
service shall not be paid until the first business day after the end of such
six-month period, or, if earlier, within 15 days after the appointment of the
personal representative or executor of the Employee’s estate following his
death, at which time such delayed payments shall be paid in a single payment
without interest.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are not excluded from the Employee’s
taxable income, then except as permitted by Section 409A (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided, that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect; and
(iii) such payments shall be made on or before the last day of the Employee’s
taxable year following the taxable year in which the expense was incurred.

IN WITNESS WHEREOF, the parties have executed this Severance Agreement effective
the date first hereinabove set forth.

 

Pharmaceutical Product Development, Inc.      Employee By:  

/s/ Fred N. Eshelman

    

/s/ Raymond H. Hill

Name:  

Fred N. Eshelman

     Raymond H. Hill Title:  

Executive Chairman

    

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into as of the date last set out below by and between Pharmaceutical
Product Development, Inc., a North Carolina corporation (the “Company”), with a
mailing address for notice purposes of 929 North Front Street, Wilmington, North
Carolina 28401, Attention: Executive Chairman of the Board, and Raymond H. Hill
(“Employee”), an individual whose mailing address for notice purposes is 929
North Front Street, Wilmington, North Carolina 28401. (The Company and Employee
are sometimes referred to herein as each a “Party” and together as the
“Parties.”)

RECITALS

A. Employee and the Company are parties to that certain Severance Agreement,
effective as of September 16, 2011 (the “Severance Agreement”); and

B. Employee’s employment is being terminated [by the Company during the Covered
Period for reason other than Termination for Cause pursuant to Section 2 of the
Severance Agreement] [during the Covered Period by reason of Constructive
Termination pursuant to Section 2 of the Severance Agreement]; and

C. A condition to Employee’s receipt of certain payments post-termination is the
execution of this Agreement; and

D. Unless otherwise defined herein, capitalized terms not specifically defined
in this Agreement will have the same definition as provided in the Severance
Agreement.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein, as well as the payment of certain consideration to Employee as
hereinafter recited, the receipt and sufficiency of which are hereby
acknowledged by Employee, it is agreed as follows:

1. Termination. Employee’s employment with the Company is terminated effective
as of [DATE] (the “Termination Date”). Except as set out in this Agreement, as
provided by the specific terms of a benefit plan or award (or similar) agreement
or as required by law, upon the termination of Employee’s employment with the
Company, effective as of the Termination Date, all of Employee’s employee
benefits with the Company will terminate. Employee hereby represents that he has
returned to the Company all documents, records, apparatus, equipment and other
physical property, or any reproduction of such property, whether or not
pertaining to Proprietary Information, furnished to Employee by the Company or
produced by Employee or others in

 

10



--------------------------------------------------------------------------------

connection with Employee’s employment; provided, however, that subject to the
Company’s right to inspect and redact any Proprietary Information there from,
Employee may retain possession of his personal rolodex. Employee hereby
acknowledges that, other than as provided in this Agreement, he has been paid
all wages for labor or services rendered by him for the Company or on the
Company’s behalf through the Termination Date.

2. Compensation and Benefits. If Employee signs and does not revoke this
Agreement as provided in Section 10 below, the Company will provide Employee
with the compensation and benefits described in Section 2 of the Severance
Agreement (the “Severance Pay and Benefits”), upon the terms and conditions of
payment as set out in such Severance Agreement.

If Employee does not sign this Agreement and return it to the Company within
[twenty-one (21)] [forty-five (45)] days, or if Employee revokes it pursuant to
Section 10, below, Employee will not be entitled to receive the Severance Pay
and Benefits described above.

3. Release of Claims. In exchange for the Company’s providing Employee with the
Severance Pay and Benefits described in Section 2, above, by signing this
Agreement, Employee hereby releases and forever discharges the Company, as well
as its parent companies, affiliates, subsidiaries, divisions, officers,
directors, stockholders, employees, agents, representatives, attorneys, lessors,
lessees, licensors and licensees, and their respective successors, assigns,
heirs, executors and administrators (collectively, the “Company Parties”), from
any and all claims, demands, and causes of action of every kind and nature,
whether known or unknown, direct or indirect, accrued, contingent or potential,
which Employee ever had or now has, including but not limited to any claims
arising out of or related to Employee’s employment with the Company and the
termination thereof (except where and to the extent that such a release is
expressly prohibited or made void by law). This release includes, without
limitation, Employee’s release of the Company and the Company Parties from any
claims by Employee for lost wages or benefits, stock options, restricted stock,
compensatory damages, punitive damages, attorneys’ fees and costs, equitable
relief or any other form of damages or relief. In addition, this release is
meant to release the Company and the Company Parties from all common law claims,
including claims in contract or tort, including, without limitation, claims for
breach of contract, wrongful or constructive discharge, intentional or negligent
infliction of emotional distress, misrepresentation, tortious interference with
contract or prospective economic advantage, invasion of privacy, defamation,
negligence or breach of any covenant of good faith and fair dealing. Employee
also specifically and forever releases the Company and the Company Parties
(except where and to the extent that such a release is expressly prohibited or
made void by law) from any claims based on unlawful employment discrimination or
harassment , including, but not limited to, the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et. seq.). This release does not include
Employee’s right to indemnification, and related insurance coverage, under
Section 7.1.4 of the Employment Agreement, his right to equity awards, or
continued exercise, pursuant to the terms of any specific equity award (or
similar)

 

11



--------------------------------------------------------------------------------

agreement between Employee and the Company nor to Employee’s right to benefits
under any Company plan or program in which Employee participated and is due a
benefit in accordance with the terms of the plan or program as of the date
hereof.

Employee acknowledges that this release applies both to known and unknown claims
that may exist between Employee and the Company and the Company Parties.
Employee expressly waives and relinquishes all rights and benefits that Employee
may have under any state or federal statute or common law principle that would
otherwise limit the effect of this Agreement to claims known or suspected prior
to the date Employee executes this Agreement, and does so understanding and
acknowledging the significance and consequences of such specific waiver. In
addition, Employee hereby expressly understands and acknowledges that it is
possible that unknown losses or claims exist or that present losses may have
been underestimated in amount or severity, and Employee explicitly took that
into account in giving this release.

By signing this Agreement, Employee agrees and acknowledges that he has no cause
to believe that any violation of any local, state or federal law that has
occurred with respect to his employment or separation of employment from the
Company. Provided, however, that nothing in this Agreement extinguishes any
claims Employee may have against the Company for breach of this Agreement.

4. No Admissions. Employee understands, acknowledges and agrees that the release
set out above in Section 3 is a final compromise of any potential claims by
Employee against the Company and/or the Company Parties in connection with his
employment by the Company, and is not an admission by the Company or the Company
Parties that any such claims exist or that the Company or any of the Company
Parties are liable for any such claims. To the greatest extent permitted by law,
Employee further agrees not to hereafter, directly or indirectly, sue, assist in
or be a voluntary party to any litigation against Company or any one or more of
the Company Parties for any claims relating to events occurring prior to or
simultaneously with the execution of this Agreement, including but not limited
to Employee’s termination of employment with the Company.

Notwithstanding the foregoing, nothing in this Agreement prohibits Employee from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Employee and
the Company and the Company Parties, and by signing this Agreement, Employee is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Employee or on
his behalf, individually or collectively.

5. Withholding Taxes. All amounts payable under this Agreement, whether such
payment is to be made in cash or other property, shall be subject to applicable
withholding requirements for Federal, state and local income taxes, employment
and payroll taxes, and other legally required withholding taxes and
contributions to the extent appropriate in the determination of the Company.

 

12



--------------------------------------------------------------------------------

6. Future Conduct. Employee agrees that he will not denigrate, defame, disparage
or cast aspersions upon the Company, the Company Parties, their products,
services, business and manner of doing business, and that he will use his
reasonable best efforts to prevent any member of his immediate family from
engaging in any such activity. The Company agrees that its Board of Directors
and senior executives will not denigrate, defame, disparage or cast aspersions
upon Employee, his services, business and manner of doing business. Employee
further agrees that in exchange for the Severance Pay and Benefits, during any
period of time when Employee is receiving such Severance Pay and/or Benefits,
Employee will make himself reasonably available to render, and to render at the
request of the Company, services as are deemed reasonably necessary by the
Company to effect an orderly transition of Employee’s duties to other employees
of the Company. In addition, Employee further agrees to provide reasonable
assistance upon the request of the Company related to any litigation in which he
may be of assistance or in which his testimony is required. Executive shall be
entitled to reasonable compensation and reimbursement of necessary expenses in
rendering such assistance. Employee also hereby acknowledges and agrees that his
post-employment duties and obligations under the Proprietary Information and
Inventions Agreement and the Non-Competition and Non-Solicitation Agreement
signed in connection with his employment with the Company will remain in full
force and effect in accordance with their terms, and that any breach of such
agreements will also constitute a breach of this present Agreement in accordance
with Section 7 below.

7. Relief and Enforcement. Employee understands and agrees that if he violate
the terms of Section 6 of this Agreement, he will cause injury to the Company
(and/or one or more of the Company Parties) that will be difficult to quantify
or repair, so that the Company (and/or the Company Parties) will have no
adequate remedy at law. Accordingly, Employee agrees that if he violates
Sections 6 of this Agreement, the Company (or the Company Parties) will be
entitled as a matter of right to obtain an injunction from a court of law,
restraining Employee from any further violation of this Agreement. The right to
an injunction is in addition to, and not in lieu of, any other remedies that the
Company (or the Company Parties) has at law or in equity.

8. No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated verbally, and no modification or waiver of any of the
provisions of this Agreement will be effective unless it is in writing and
signed by both Parties. The Parties agree that this Agreement is to be governed
by and construed in accordance with the laws of the State of North Carolina, and
that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated in the state or federal courts in Wake County, North
Carolina. This Agreement sets forth the entire and fully integrated
understanding between the Parties with respect to the subject matter hereof, and
there are no representations, warranties, covenants or understandings regarding
the subject matter hereof, oral or otherwise, that are not expressly set out
herein.

 

13



--------------------------------------------------------------------------------

9. Voluntary Execution. By signing below, Employee and the Company each
acknowledge that he has read this Agreement, that he understands its contents
and that he has relied upon or had the opportunity to seek the legal advice of
his attorney, who is the attorney of his own choosing.

10. Right to Revoke. ONCE SIGNED BY EMPLOYEE, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EMPLOYEE MUST DELIVER WRITTEN NOTICE TO
[NAME], AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITHIN THE SEVEN
(7) DAY REVOCATION PERIOD.

11. Miscellaneous.

(a) Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement.

(b) The Parties agree that the failure of a Party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the Party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

(c) This Agreement shall inure to the benefit of and shall be binding upon
Employee, his heirs, administrators, representatives, executors, successors and
assigns and upon the successors and assigns of the Company.

(d) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement. This Agreement may
be executed in counterparts.

EMPLOYEE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT. EMPLOYEE IS
HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has executed this Separation and
Agreement and General Release of Claims as of the date first above written.

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. By:  

 

Name:  

 

Title:  

 

Date:   EMPLOYEE  

 

  (SEAL) Raymond H. Hill   Date:  

 

 

 

15